Exhibit 10.1

Execution Version

NON-COMPETITION AGREEMENT

among

HILAND PARTNERS, LP

HILAND HOLDINGS GP, LP

and

HILAND PARTNERS GP HOLDINGS, LLC


--------------------------------------------------------------------------------




NON-COMPETITION AGREEMENT

THIS NON-COMPETITION AGREEMENT (“Agreement”) is entered into on, and effective
as of, the Closing Date (as defined herein), and is by and among Hiland
Partners, LP, a Delaware limited partnership (the “Partnership”), Hiland
Holdings GP, LP, a Delaware limited partnership (“Holdings”) and Hiland Partners
GP Holdings, LLC, a Delaware limited liability company (the “Holdings General
Partner”).  The above-named entities are sometimes referred to in this Agreement
each as a “Party” and collectively as the “Parties.”

RECITALS:

WHEREAS, the Parties desire by their execution of this Agreement to evidence
their agreement, as more fully set forth below, with respect to those business
opportunities that the Holdings Entities (as defined herein) will not engage in
during the term of this Agreement.

NOW, THEREFORE, in consideration of the premises and the covenants, conditions
and agreements contained herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:

ARTICLE I
Definitions

1.1           Definitions.

As used in this Agreement, the following terms shall have the respective
meanings set forth below:

“Agreement” is defined in the introduction to this Agreement.

“Closing Date” means the date of the closing of Holdings’ initial public
offering of Holdings Common Units.

“Construction Cost” means all costs associated with developing, designing,
building and financing Subject Assets, including, without limitation, any costs
to acquire related real property or necessary rights of way and any internal
costs incurred to compensate employees for time spent on developing, designing,
building and financing Subject Assets.

“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of Voting Securities, by contract, or otherwise.

“Holdings” is defined in the introduction to this Agreement.

“Holdings Common Units” means Common Units, as defined in the Holdings
Partnership Agreement.


--------------------------------------------------------------------------------


“Holdings Conflicts Committee” is the Conflicts Committee of Holdings as defined
in the Holdings Partnership Agreement.

“Holdings Entities” means each Holdings Party and any Person controlled,
directly or indirectly, by any Holdings Party or combination of Holdings Parties
other than the Partnership Group.

“Holdings General Partner” is defined in the introduction to this Agreement.

“Holdings Partnership Agreement” means the Amended and Restated Agreement of
Limited Partnership of Holdings dated as of the Closing Date, to which reference
is hereby made for all purposes of this Agreement.  No amendment or modification
to the Holdings Partnership Agreement subsequent to the Closing Date shall be
given effect for the purposes of this Agreement unless consented to by each of
the Parties to this Agreement.

“Holdings Party” means each of Holdings and the Holdings General Partner.

“MLP Common Units” means Common Units, as defined in the MLP Partnership
Agreement.

“MLP Conflicts Committee” is the Conflicts Committee of the Partnership as
defined in the MLP Partnership Agreement.

“MLP General Partner” means Hiland Partners GP, LLC, a Delaware limited
liability company.

“MLP Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of Hiland Partners, LP, dated as of the February 15, 2005,
as such agreement is in effect on the Closing Date, to which reference is hereby
made for all purposes of this Agreement.

“MLP Partnership Entities” means the MLP General Partner and each member of the
Partnership Group.

“Offer” is defined in Section 2.3(b).

“Partnership” is defined in the introduction to this Agreement.

“Partnership Group” means the Partnership and its subsidiaries.

“Partnership Group Member” means any member of the Partnership Group.

“Party” and “Parties” are defined in the introduction to this Agreement.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, business trust, employee benefit plan,
unincorporated organization, association, government agency or political
subdivision thereof or other entity.

“Restricted Businesses” is defined in Section 2.1.

3


--------------------------------------------------------------------------------




“Subject Assets” is defined in Section 2.2(d).

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

“Voting Securities” means securities of any class of a Person entitling the
holders thereof to vote on a regular basis in the election of members of the
board of directors or other governing body of such Person.

ARTICLE II
Business Opportunities

2.1           Restricted Businesses.  Subject to Section 2.6, and except in
connection with or incidental to its performance as general partner or managing
member of one or more of the MLP Partnership Entities or the acquiring, owning
or disposing of debt or equity securities in any MLP Partnership Entity and
except as permitted by Section 2.2, each Holdings Party shall be prohibited from
engaging in, and the Holdings Parties shall cause each Holdings Entity not to
engage in, whether by acquisition, construction, investment in debt or equity
interests of any Person or otherwise, any of the following businesses (the
“Restricted Businesses”):  the gathering, treating, processing and
transportation of natural gas in North America, the transportation and
fractionation of natural gas liquids (“NGLs”) in North America, and
constructing, buying or selling any assets related to the foregoing businesses.

2.2           Permitted Exceptions.  Notwithstanding any provision of
Section 2.1 to the contrary, the Holdings Entities may engage in the following
activities under the following circumstances:

(a)          any business that is primarily related to the exploration for and
production of oil or natural gas and the sale and marketing of oil and natural
gas derived from such exploration and production activities;

(b)         the purchase and ownership of not more than five percent of any
class of securities of any entity engaged in the Restricted Business (but
without otherwise participating in the activities of such entity);

4


--------------------------------------------------------------------------------




(c)          any Restricted Business conducted by a Holdings Entity with the
approval of the MLP Conflicts Committee;

(d)         the ownership and/or operation of any asset or group of related
assets used in the activities described in Section 2.1 that are acquired or
constructed by a Holdings Entity after the Closing Date (the “Subject Assets”)
if, in the case of an acquisition, the fair market value of the Subject Assets
(as determined in good faith by the board of directors or other comparable
governing body of such Holdings Entity), or, in the case of construction, the
estimated Construction Cost of the Subject Assets (as determined in good faith
by the board of directors or other comparable governing body of such Holdings
Entity), is less than $5 million at the time of such acquisition or completion
of construction, as the case may be;

(e)          the ownership and/or operation of any Subject Assets acquired by a
Holdings Entity after the Closing Date with a fair market value (as determined
in good faith by the board of directors or other comparable governing body of
such Holdings Entity) equal to or greater than $5 million at the time of the
acquisition; provided, the Partnership has been offered the opportunity to
purchase the Subject Assets in accordance with Section 2.3 and the Partnership
(with the concurrence of the MLP Conflicts Committee) has elected not to
purchase the Subject Assets; and

(f)          the ownership and/or operation of any Subject Assets constructed by
a Holdings Entity after the Closing Date with a Construction Cost (as determined
in good faith by the board of directors or other comparable governing body of
such Holdings Entity) equal to or greater than $5 million at the time of
completion of construction that the Partnership has been offered the opportunity
to purchase in accordance with Section 2.3 and the Partnership (with the
concurrence of the MLP Conflicts Committee) has elected not to purchase.

2.3           Procedures.

(a)          If a Holdings Entity becomes aware of an opportunity to acquire
Subject Assets with a fair market value (as determined in good faith by the
board of directors or other comparable governing body of such Holdings Entity)
equal to or greater than $5 million that it is interested in pursuing, then,
subject to Section 2.3(b), as soon as practicable thereafter, such Holdings
Entity shall notify the MLP General Partner, in writing, of such opportunity and
deliver to the MLP General Partner all information prepared by or on behalf of
such Holdings Entity relating to such opportunity.  As soon as practicable, but
in any event within 30 days after receipt of such written notification and
information, the MLP General Partner, on behalf of the Partnership, shall notify
the Holdings General Partner, in writing, that either (i) the MLP General
Partner, on behalf of the Partnership, has elected (with the concurrence of the
MLP Conflicts Committee) not to cause a Partnership Group Member to pursue the
opportunity to purchase the Subject Assets, or (ii) the MLP General Partner, on
behalf of the Partnership, has elected (with the concurrence of the MLP
Conflicts Committee) to cause a Partnership Group Member to pursue the
opportunity to purchase the Subject Assets.  If, at any time, the MLP General
Partner abandons such opportunity with the approval of the MLP Conflicts
Committee (as evidenced in writing by the MLP General Partner following the
request of the Holdings Entity), the Holdings Entity may pursue such
opportunity.  Any Subject Assets that are permitted to be acquired by a Holdings
Entity must be so acquired (i) within 12 months of the later to occur of (A) the
date that

5


--------------------------------------------------------------------------------




the Holdings Entity becomes able to pursue such acquisition in accordance with
the provisions of this Section 2.3(a), and (B) the date upon which all required
governmental approvals to consummate such acquisition have been obtained, and
(ii) on terms not more favorable in any material respect to the Holdings Entity
than were offered to the Partnership.  If either of these conditions are not
satisfied, the opportunity must be reoffered to the Partnership in accordance
with this Section 2.3(a).

(b)         Notwithstanding Section 2.3(a), in the event that a Holdings Entity
becomes aware of an opportunity to make an acquisition that includes both
Subject Assets and assets that are not Subject Assets and the Subject Assets
have a fair market value (as determined in good faith by the board of directors
or other comparable governing body of such Holdings Entity) equal to or greater
than $5 million but comprise less than half of the fair market value (as
determined in good faith by the board of directors or other comparable governing
body of such Holdings Entity) of the total assets being considered for
acquisition, then the Holdings Entity may make such acquisition without first
offering the opportunity to the Partnership as long as it complies with the
following procedures:

(i)            Within 90 days after the consummation of such an acquisition, the
Holdings Entity shall notify the MLP General Partner in writing of such
acquisition and offer the Partnership Group the opportunity to purchase such
Subject Assets in accordance with this Section 2.3(b) (the “Offer”).  The Offer
shall set forth the terms relating to the purchase of the Subject Assets and, if
any Holdings Entity desires to utilize the Subject Assets, the Offer will also
include the commercially reasonable terms on which the Partnership Group will
provide services to the Holdings Entity to enable the Holdings Entity to utilize
the Subject Assets.  As soon as practicable, but in any event within 30 days
after receipt of such written notification, the MLP General Partner shall notify
the Holdings General Partner in writing that either (x) the MLP General Partner,
on behalf of the Partnership, has elected (with the concurrence of the MLP
Conflicts Committee) not to cause a Partnership Group Member to purchase the
Subject Assets, in which event the Holdings Entity shall be forever free to
continue to own or operate such Subject Assets, or (y) the MLP General Partner,
on behalf of the Partnership, has elected (with the concurrence of the MLP
Conflicts Committee) to cause a Partnership Group Member to purchase the Subject
Assets, in which event the procedures in subparagraphs (ii) and (iii) below
shall apply.

(ii)           If the Holdings General Partner (with the concurrence of the
Holdings Conflict Committee) and the MLP General Partner (with the concurrence
of the MLP Conflicts Committee) within 60 days after receipt by the MLP General
Partner of the Offer are able to agree on the fair market value of the Subject
Assets that are subject to the Offer and the other terms of the Offer including,
without limitation, the terms, if any, on which the Partnership Group will
provide services to the Holdings Entities to enable them to utilize the Subject
Assets, a Partnership Group Member shall purchase the Subject Assets for the
agreed upon fair market value as soon as commercially practicable after such
agreement has been reached and, if applicable, enter into an agreement with the
Holdings Entities to provide services in a manner consistent with the Offer.

(iii)          If the Holdings General Partner (with the concurrence of the
Holdings Conflict Committee) and the MLP General Partner (with the concurrence
of the MLP

6


--------------------------------------------------------------------------------




 Conflicts Committee) are unable to agree within 60 days after receipt by the
MLP General Partner of the Offer on the fair market value of the Subject Assets
that are subject to the Offer or the other terms of the Offer including, if
applicable, the terms on which the Partnership Group will provide services to
the Holdings Entities to enable it to utilize the Subject Assets, the Holdings
General Partner and the MLP General Partner will engage a mutually agreed upon
investment banking firm to determine the fair market value of the Subject Assets
and/or the other terms on which the MLP General Partner and the Holdings General
Partner are unable to agree.  Such investment banking firm will determine the
fair market value of the Subject Assets and/or the other terms on which the MLP
General Partner and the Holdings General Partner are unable to agree within 30
days of its engagement and furnish the Holdings Entities and the MLP General
Partner its determination.  The fees of the investment banking firm will be
split equally between the Holdings Entities and the Partnership Group.  Once the
investment banking firm has submitted its determination of the fair market value
of the Subject Assets and/or the other terms on which the MLP General Partner
and the Holdings General Partner are unable to agree, the MLP General Partner
will have the right, but not the obligation, subject to the approval of the MLP
Conflicts Committee, to cause a Partnership Group Member to purchase the Subject
Assets pursuant to the Offer as modified by the determination of the investment
banking firm.  The Partnership Group Member will provide written notice of its
decision to the Holdings General Partner within 30 days after the investment
banking firm has submitted its determination.  Failure to provide such notice
within such 30-day period shall be deemed to constitute a decision not to
purchase the Subject Assets.  If the MLP General Partner elects to cause a
Partnership Group Member to purchase the Subject Assets, then the Partnership
Group Member shall purchase the Subject Assets pursuant to the Offer as modified
by the determination of the investment banking firm as soon as commercially
practicable after such determination and, if applicable, enter into an agreement
with the Holdings Entities to provide services in a manner consistent with the
Offer, as modified by the determination of the investment banking firm, if
applicable.

(c)          In the event that a Holdings Entity desires to construct Subject
Assets with an estimated Construction Cost (as determined in good faith by the
board of directors or other comparable governing body of such Holdings Entity)
equal to or greater than $5 million, then the Holdings Entity may construct such
Subject Assets as long as it complies with the following procedures:

(i)            Within 90 days after the completion of construction by a Holdings
Entity of the Subject Assets, the Holdings Entity shall notify the MLP General
Partner in writing of such construction and offer the Partnership Group the
opportunity to purchase such Subject Assets in accordance with this
Section 2.3(c) (the “Construction Offer”).  The Construction Offer shall set
forth the Holdings Entity’s good faith estimate of the actual Construction Cost
for the Subject Assets incurred by the Holdings Entity (the “Actual Construction
Cost”), which shall constitute the proposed purchase price for the Subject
Assets, together with the other proposed terms relating to the purchase of the
Subject Assets, and, if any Holdings Entities desire to utilize the Subject
Assets, the Construction Offer will also include the commercially reasonable
terms on which the Partnership Group will provide services to the Holdings
Entities to enable the Holdings Entities to utilize the Subject Assets.  As soon
as practicable, but in any event within 30 days after receipt of such written
notification, the MLP General Partner shall notify the Holdings General Partner
in writing that either (x) the MLP General Partner, on behalf of the

7


--------------------------------------------------------------------------------




Partnership, has elected (with the concurrence of the MLP Conflicts Committee)
not to cause a Partnership Group Member to purchase the Subject Assets, in which
event the Holdings Entity shall be forever free to continue to own or operate
such Subject Assets, or (y) the MLP General Partner, on behalf of the
Partnership, has elected (with the concurrence of the MLP Conflicts Committee)
to cause a Partnership Group Member to purchase the Subject Assets, in which
event the procedures in subparagraphs (ii) through (v) below shall apply.

(ii)           If the Holdings General Partner (with the concurrence of the
Holdings Conflict Committee) and the MLP General Partner (with the concurrence
of the MLP Conflicts Committee) within 60 days after receipt by the MLP General
Partner of the Construction Offer are able to agree on the Actual Construction
Cost of the Subject Assets that are subject to the Construction Offer and the
other terms (“Other Terms”) of the Construction Offer including, without
limitation, the terms, if any, on which the Partnership Group will provide
services to the Holdings Entities to enable them to utilize the Subject Assets,
a Partnership Group Member shall purchase the Subject Assets for the agreed upon
Actual Construction Cost as soon as commercially practicable after such
agreement has been reached and, if applicable, enter into an agreement with the
Holdings Entity to provide services in a manner consistent with the Construction
Offer.

(iii)          If the Holdings General Partner (with the concurrence of the
Holdings Conflict Committee) and the MLP General Partner (with the concurrence
of the MLP Conflicts Committee) are unable to agree within 60 days after receipt
by the MLP General Partner of the Construction Offer on the Actual Construction
Cost of the Subject Assets that are subject to the Construction Offer, the
Holdings General Partner and the MLP General Partner will engage a mutually
agreed upon nationally recognized accounting firm, other than any such
accounting firm that has served as either Person’s independent auditors within
the past three years, to determine the Actual Construction Cost of the Subject
Assets.  Such accounting firm will determine the Actual Construction Cost of the
Subject Assets within 30 days of its engagement and furnish the Holdings General
Partner and the MLP General Partner its determination, which determination shall
be a final and binding determination of the Actual Construction Cost.  The fees
of the accounting firm will be split equally between the Holdings Entities and
the Partnership Group.

(iv)          If the Holdings General Partner and the MLP General Partner are
unable to agree within 60 days after receipt by the MLP General Partner of the
Construction Offer on all of the Other Terms, the Holdings Entities and the MLP
General Partner will obtain a good faith proposal from a mutually agreed upon
third party engaged in the business to which such Other Terms relate in order to
determine the Other Terms on which the MLP General Partner and the Holdings
General Partner are unable to agree.  Such third party will submit a good faith
proposal regarding the Other Terms on which the MLP General Partner and the
Holdings General Partner are unable to agree within 30 days of its engagement
and furnish the Holdings General Partner and the MLP General Partner its
proposal, which determination shall be a final and binding determination of the
Other Terms.  The fees of the third party will be split equally between the
Holdings Entities and the Partnership Group.

(v)           Once the Actual Construction Cost and the Other Terms have been
finally determined pursuant to clauses (ii), (iii) or (iv) above, the MLP
General Partner will have

8


--------------------------------------------------------------------------------




the right, but not the obligation, subject to the approval of the MLP Conflicts
Committee, to cause a Partnership Group Member to purchase the Subject Assets
pursuant to the Construction Offer as modified by the determination of the
accounting firm and/or the third party submitting a proposal, as applicable. 
The Partnership Group Member will provide written notice of its decision to the
Holdings General Partner within 30 days after the later of the date on which the
accounting firm and/or the third party submitting a proposal, as applicable, has
submitted its determination.  Failure to provide such notice within such 30-day
period shall be deemed to constitute a decision not to purchase the Subject
Assets.  If the MLP General Partner elects to cause a Partnership Group Member
to purchase the Subject Assets, then the Partnership Group Member shall purchase
the Subject Assets pursuant to the Construction Offer as modified by the
determination of the accounting firm and/or the third party submitting a
proposal as soon as commercially practicable after such determination and, if
applicable, enter into an agreement with the Holdings Entities to provide
services in a manner consistent with the Construction Offer, as modified by the
determination of the third party submitting a proposal, if applicable.

2.4           Scope of Prohibition.  Except as provided in this Article II, the
MLP Partnership Agreement or the Holdings Partnership Agreement, each Holdings
Entity shall be free to engage in any business activity, including those that
may be in direct competition with any Partnership Group Member.

2.5           Enforcement.  Each Holdings Party agrees and acknowledges that the
Partnership Group does not have an adequate remedy at law for the breach by the
Holdings Entities of the covenants and agreements set forth in this Article II,
and that any breach by any of the Holdings Entities of the covenants and
agreements set forth in this Article II would result in irreparable injury to
the Partnership Group.  Each Holdings Party further agrees and acknowledges that
any Partnership Group Member may, in addition to the other remedies which may be
available to the Partnership Group, file a suit in equity to enjoin any of the
Holdings Entities from such breach, and consents to the issuance of injunctive
relief under this Agreement.

2.6           Termination.  This Article II shall terminate on the first day on
which no Holdings Entity nor any combination of Holdings Entities controls the
Partnership.

ARTICLE III
Miscellaneous

3.1           Choice of Law; Submission to Jurisdiction.  This Agreement shall
be subject to and governed by the laws of the State of Oklahoma, excluding any
conflicts-of-law rule or principle that might refer the construction or
interpretation of this Agreement to the laws of another state.  Each Party
hereby submits to the jurisdiction of the state and federal courts in the State
of Oklahoma and to venue in Enid, Oklahoma.

3.2           Notice.  All notices or requests or consents provided for by, or
permitted to be given pursuant to, this Agreement must be in writing and must be
given by depositing same in the United States mail, addressed to the Person to
be notified, postpaid, and registered or certified with return receipt requested
or by delivering such notice in person or by telecopier or telegram to such
Party.  Notice given by personal delivery or mail shall be effective upon actual
receipt.  Notice given by telegram or telecopier shall be effective upon actual
receipt if received

9


--------------------------------------------------------------------------------




during the recipient’s normal business hours or at the beginning of the
recipient’s next business day after receipt if not received during the
recipient’s normal business hours.  All notices to be sent to a Party pursuant
to this Agreement shall be sent to or made at the address set forth below such
Party’s signature to this Agreement or at such other address as such Party may
stipulate to the other Parties in the manner provided in this Section 3.2.

if to the Holdings Entities:

c/o Hiland Holdings GP, LP
205 West Maple, Suite 110
Enid, Oklahoma 73701
Attention:              Mr. Randy Moeder

if to the MLP Partnership Entities:

Hiland Partners, LP
205 West Maple, Suite 110
Enid, Oklahoma 73701
Attention:              Mr. Randy Moeder

3.3           Entire Agreement.  This Agreement constitutes the entire agreement
of the Parties relating to the matters contained herein, superseding all prior
contracts or agreements, whether oral or written, relating to the matters
contained herein.

3.4           Amendment or Modification.  This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto; provided, however, that the Partnership may not, without the prior
approval of the MLP Conflicts Committee, agree to any amendment or modification
of this Agreement that, in the reasonable discretion of the MLP General Partner,
will adversely affect the holders of MLP Common Units; and provided further,
however, that Holdings may not, without the prior approval of the Holdings
Conflict Committee agree to any amendment or modification of this Agreement
that, in the reasonable discretion of the Holdings General Partner, will
adversely affect the holders of Holdings Common Units.  Each such instrument
shall be reduced to writing and shall be designated on its face an “Amendment”
or an “Addendum” to this Agreement.

3.5           Assignment.  No Party shall have the right to assign any of its
rights or obligations under this Agreement without the consent of the other
Parties hereto.

3.6           Counterparts.  This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

3.7           Severability.  If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.

3.8           Further Assurances.  In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such

10


--------------------------------------------------------------------------------




additional documents and instruments and to perform such additional acts as may
be necessary or appropriate to effectuate, carry out and perform all of the
terms, provisions and conditions of this Agreement and all such transactions.

3.9           Rights of Limited Partners.  The provisions of this Agreement are
enforceable solely by the Parties to this Agreement, and no limited partner of
the Partnership or Holdings shall have the right, separate and apart from the
Partnership or Holdings, as the case may be, to enforce any provision of this
Agreement or to compel any Party to this Agreement to comply with the terms of
this Agreement.

3.10         Successors.  This Agreement shall bind and inure to the benefit of
the Parties and to their respective successors and assigns.

11


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the Closing Date.

 

HILAND PARTNERS, LP

 

 

 

By:

Hiland Partners GP, LLC

 

 

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

HILAND HOLDINGS, GP LP

 

 

 

By:

Hiland Partners GP Holdings, LLC

 

 

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

 

 

 

 

 

 

HILAND PARTNERS GP HOLDINGS, LLC

 

 

 

 

 

 

By:

/s/ Randy Moeder

 

 

Randy Moeder

 

 

Chief Executive Officer and President

 

Signature Page to the Non-Competition Agreement


--------------------------------------------------------------------------------